


110 HR 3579 IH: To amend title 5, United States Code, to facilitate the

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3579
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Tom Davis of
			 Virginia (for himself, Mr.
			 Wolf, and Mr. Marchant)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to facilitate the
		  temporary reemployment of Federal annuitants, and for other
		  purposes.
	
	
		1.Temporary reemployment of
			 annuitants
			(a)Civil Service
			 Retirement SystemSection
			 8344 of title 5, United States Code, is amended—
				(1)by redesignating
			 subsection (l) as subsection (m); and
				(2)by inserting after
			 subsection (k) the following:
					
						(l)(1)The head of an Executive
				agency may waive the application of subsection (a) or (b) with respect to any
				annuitant who is employed in such agency on a temporary basis, subject to
				paragraph (2).
							(2)An annuitant may not, under authority
				of this subsection, be excluded from the application of subsection (a) or (b)
				(as the case may be) with respect to more than—
								(A)520 hours of service performed by such
				annuitant during the period ending 6 months after the date on which the annuity
				of such annuitant commences;
								(B)1,040 hours of service performed by
				such annuitant during any 12-month period; or
								(C)6,240 hours of service performed by
				such annuitant during the lifetime of such annuitant.
								(3)The Director of the Office of
				Personnel Management may prescribe any regulations necessary for the
				administration of this
				subsection.
							.
				(b)Federal
			 Employees’ Retirement SystemSection 8468 of title 5, United
			 States Code, is amended—
				(1)by redesignating
			 subsection (i) as subsection (j); and
				(2)by inserting after
			 subsection (h) the following:
					
						(i)(1)The head of an Executive
				agency may waive the application of subsection (a) with respect to any
				annuitant who is employed in such agency on a temporary basis, subject to
				paragraph (2).
							(2)An annuitant may not, under authority
				of this subsection, be excluded from the application of subsection (a) with
				respect to more than—
								(A)520 hours of service performed by such
				annuitant during the period ending 6 months after the date on which the annuity
				of such annuitant commences;
								(B)1,040 hours of service performed by
				such annuitant during any 12-month period; or
								(C)6,240 hours of service performed by
				such annuitant during the lifetime of such annuitant.
								(3)The Director of the Office of
				Personnel Management may prescribe any regulations necessary for the
				administration of this
				subsection.
							.
				2.Technical and
			 conforming amendments
			(a)Section 8344(m) of
			 title 5, United States Code (as so redesignated by section 1(a)(1)) is
			 amended—
				(1)in paragraph (1),
			 by striking (k) and inserting (l); and
				(2)in
			 paragraph (2), by striking or (k) and inserting (k), or
			 (l).
				(b)Section 8468(j) of
			 title 5, United States Code (as so redesignated by section 1(b)(1)) is
			 amended—
				(1)in
			 paragraph (1), by striking (h) and inserting (i);
			 and
				(2)in paragraph (2),
			 by striking or (h) and inserting (h), or
			 (i).
				(c)Section 1005(d)(2) of title 39, United
			 States Code, is amended—
				(1)by
			 striking subsections (i) and (l)(2) of section 8344 and
			 inserting subsections (i), (l), and (m)(2) of section 8344;
			 and
				(2)by striking
			 subsections (f) and (i)(2) of section 8368 and inserting
			 subsections (f), (i), and (j)(2) of section 8368.
				
